[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________  ELEVENTH CIRCUIT
                                                                         OCT 22, 2008
                                    No. 07-15939                       THOMAS K. KAHN
                              ________________________                     CLERK


                         D.C. Docket No. 03-21764-CV-FAM

EUGENE CAVICCHI,

                                                                       Plaintiff-Appellant,

                                           versus

HOMELAND SECURITY SECRETARY,
Michael Chertoff and the United States Department of
Homeland Security by and through The Bureau of Customs and
Border Protection,

                                                                      Defendant-Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                    (October 22, 2008)

Before TJOFLAT and CARNES, Circuit Judges, and THRASH,* District Judge.


       *
         Honorable Thomas W. Thrash, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

      This case is here after limited remand from this Court so that the district

court could apply the standard set out in the intervening decision in Burlington

Northern & Sante Fe Railway Co. v. White, 548 U.S. 53, 126 S. Ct. 2405 (2006).

On remand, the district court applied the Burlington Northern standard and, once

again, entered summary judgment against Eugene Cavicchi and in favor of his

former employer, the Department of Homeland Security, formerly the United

States Customs Service.

      After studying the briefs, considering the pertinent parts of the record, and

listening carefully to oral argument, we conclude that the district court did not err

in its application of the Burlington Northern standard. As for Cavicchi’s

complaints about the way the lawsuit was handled in the district court on remand,

there was no abuse of discretion in regard to any of the procedural rulings or

matters he has raised.

      AFFIRMED.




                                          2